Citation Nr: 1710332	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for vocal cord nodules with hoarseness, currently rated as 30 percent disabling.  

2.  Entitlement to extraschedular consideration for service-connected vocal cord nodules with hoarseness. 

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1999 to April 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2011, the Veteran testified before a Decision Review Officer.  A transcript of the hearing is of record. 

This matter was remanded by the Board in March 2016 for additional development.  The matter is now back before the Board.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disability prevents her from working.  In this case, the record raises a TDIU issue, as the Veteran reported she was unable to work or hold down a job because of her speaking disability.  See Veteran's November 2009 statement and Veteran's November 2016 statement.

Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's vocal cord nodules with hoarseness is primarily manifested by hoarseness of the voice, sore throat, and voice fatigue.
2.  The Veteran's vocal cord nodules with hoarseness is assigned a 30 percent rating, the maximum schedular rating allowable under VA regulations.

3.  The symptomatology and manifestations caused by the service-connected vocal cord nodules with hoarseness are all specifically contemplated by the schedular rating criteria for the entire rating period.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating in excess of 30 percent for service-connected vocal cord nodules with hoarseness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97 Diagnostic Code 6516 (2016).

2.  A 30 percent rating is the maximum allowable schedular rating for laryngitis under 38 C.F.R. § 4.97, Diagnostic Code 6516 (2016).

3.  The criteria for an extraschedular evaluation for vocal cord nodules with hoarseness, currently rated as 30 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

In March 2016, the Board remanded the Veteran's claim for additional evidentiary development.  Specifically, the Board instructed the AOJ to obtain and associate with the claims file medical records from speech therapy providers identified by the Veteran that had not yet been obtained.  The Board also instructed the AOJ to obtain and associate with the claims file all outstanding VA treatment records, to include the Audie L. Murphy VA Medical Center and Frank Tejeda VA Outpatient Clinic dated from 2009 to 2011.  Finally, the Board instructed the AOJ to schedule the Veteran for a VA examination to ascertain the severity of her vocal cord nodules with hoarseness condition. 

In April 2016, the AOJ requested that the Veteran identify all pertinent private treatment records that had not already been obtained.  The Veteran did not respond to this request.  The AOJ obtained updated VA treatment records, to include the Audie L. Murphy VA Medical Center and Frank Tejeda VA Outpatient Clinic.  In June 2016, the AOJ provided the Veteran with a VA examination for her service-connected vocal cord nodules with hoarseness.  The examination report included all findings requested by the Board.  In an October 2016 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claim.

After the October 2016 SSOC, additional evidence was associated with the claims file.  However, in an October 2016 document, the Veteran's representative indicated that they planned to waive regional office consideration of any additional evidence submitted after the October 2016 SSOC.  Thus, the Board will proceed with consideration of the issue on appeal.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA examinations in September 2009, May 2011, and June 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for vocal cord nodules with hoarseness, there is no additional evidence that needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Increased Ratings 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Background and Analysis

VA regulations provide that when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous.  38 C.F.R. § 4.20.  As such, the Veteran's disability has been rated as equivalent to chronic laryngitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516.  

The Veteran is currently rated at 30 percent disabling for her service-connected vocal cord nodules with hoarseness pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6516, which provides a 30 percent rating for chronic laryngitis manifested by hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or premalignant changes on biopsy.  38 C.F.R. § 4.97 (2016).  A 30 percent rating is the maximum schedular rating for laryngitis under Diagnostic Code 6516.  The Veteran seeks a rating in excess of 30 percent and contends her symptomatology is more severe than reflected by the criteria associated with her currently assigned disability rating. 

Reviewing the relevant evidence of record, in a VA treatment record dated in February 2009, the Veteran presented with continued intermittent hoarseness occurring monthly and lasting approximately one week.  Treatment records in March 2009 noted results of a laryngeal function examination that suggested bilateral true vocal fold lesions.  While the site of the lesions was consistent with vocal fold nodules, the pathologist noted that vibratory patterns and visual appearance were consistent with a cyst of the right true vocal fold and reactive lesion. 

In June 2009, the Veteran underwent a direct microlaryngoscopy with microflap excision of nodules for her diagnosed bilateral vocal fold lesions.  In a June 2009 follow-up examination, the Veteran reported that she had followed recommended voice rest and felt her voice was much improved.  Upon examination, the physician noted mild improvement in voice quality and significant improvement in vocal fold vibratory function.  While bilateral excrescence was present at the anterior mid juncture, these were much smaller compared to a prior examination.  The physician also noted mucosal waves over these areas. 

On VA examination in September 2009, the Veteran reported that she had undergone surgery in 2009 and was still slightly hoarse.  She reported a sore throat with problems swallowing food, especially solids.  She also reported clearing her throat and coughing.  The examiner noted that the Veteran's communication and quality of voice was normal.  On examination, the examiner found normal oral mucosa and hard and soft palate and tongue.  The Veteran's tonsils were 1/4 without purulence.  The posterior pharynx was without lesions with normal hydration.  The pharynx was normal with no paralysis, stricture or obstruction.  There was no absence of the soft palate.  The examiner noted that the larynx showed normal findings with no hoarseness, stenosis, inflammation, thickening or nodules on the cords.  No polyps were present.  Flexible laryngoscopy showed bilateral mild vocal cord edema with a posterior web.  

The examiner changed the Veteran's diagnosis from vocal cord nodules with hoarseness to vocal cord nodules with hoarseness status post excision.  He noted that subjectively, the Veteran's voice had improved.  Objectively, there were no nodules seen and no findings of bacterial rhinitis or granulomatous disease.  The examiner additionally diagnosed the Veteran with laryngopharyngeal reflux, noting that her current treatment, an H2 blocker, was not protecting her larynx.  The Veteran still had bilateral vocal cord edema and posterior web, which would be treated with a proton pump inhibitor.

In a November 2009 statement, the Veteran stated that there had been no positive change after her vocal cord surgery.  She indicated that the way she felt and spoke had not gotten better.  The Veteran noted that she had told the examiner during her September 2009 VA examination that since her surgery, she suffered a major loss in hearing, had a constant sore throat, and her acid reflux with regurgitation had gotten worse.  She also told him she was having trouble sleeping since her surgery, specifically due to dreams of dying.  The Veteran stated that she had been continuously attending speech therapy and believed she would have to do so for the rest of her life.  The Veteran elaborated that when she had told the September 2009 VA examiner she was feeling better, she had meant her headaches had slowed down and that she could stand without help.  The Veteran stated she was still unable to speak much due to hoarseness, a constant sore throat, and her inability to sleep.  She asserted that the June 2009 surgery failed to correct the hoarseness and had led to other problems resulting in her inability to remain employed.  The Veteran stated she was unable to work a full day without hoarseness or a sore throat, which would eventually lead to her unemployment.  

In a February 2011 hearing before a Decision Review Officer, the Veteran testified that three weeks after the June 2009 surgery to remove nodules from her vocal chords, she felt her condition had not improved.  She returned to her speech therapist and reported that nothing had changed; she was still getting sore throats, she could not talk, raise her voice, or speak strongly.  The Veteran testified that she was currently working as a collection advisor and her job involved talking all day.  She reported missing several days of work because of her voice, as well as for other issues and treatment, such as depression.  The Veteran stated she was at the point where she could no longer take any more days off, and if she could not talk, she could not work. 

On VA examination in May 2011, the Veteran reported she had occasional difficulty breathing, frequent hoarseness at the end of the day, and that she could not speak above a whisper.  The Veteran reported being currently employed and that she had worked as a collections advisor for the last one to two years.  She indicated that she had lost three weeks of work in the last 12 months due to chest pain and hoarseness of her voice.  On examination, the examiner noted there was no nasal obstruction, nasal polyps present, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, or tissue loss, scarring, or deformity of the nose.  Laryngoscopy equipment was not available at the time of the examination, but the examiner noted that the last laryngoscopy done in June 2009 revealed well-healing microflaps with no other anomalies noted.  The examiner indicated there was no speech impairment and no voice changes during the course of the interview.  

The examiner diagnosed the Veteran with bilateral vocal cord nodules with hoarseness, status post-surgical resection of bilateral vocal cord nodules.  The examiner noted there were significant effects of the Veteran's employment, specifically speech impairment that led to increased absenteeism.  The examiner noted there were no other effects of the Veteran's vocal cord condition on occupational activities or on usual daily activities. 

In October and November 2012 VA treatment records, the Veteran reported trouble speaking at the end of the day.  After several hours of speaking at work, she reported hoarseness and voice fatigue.

In a January 2013 VA treatment record, the Veteran acknowledged improved voice quality following her 2009 surgery but felt as if her voice was now declining.  She reported changing her career in order to reduce the demands on her voice.  The Veteran stated that she was required to speak all day and reported vocal fatigue at the end of the day.  Non-instrumental voice analysis reported an overall severity of abnormal mild with pitch normal, loudness abnormal mild, strain abnormal mild intermittent, breathiness abnormal mild, and roughness abnormal mild.  Results of the examination revealed dysphonia that could be attributed to asymmetric vocal fold vibration, incomplete glottis closure and resulting supraglottic compression.  It was noted that the Veteran's voice showed a decline in quality with minimal use, but there did not seem to be a component of muscle tension dysphonia.  Voice therapy was suggested to improve muscle function during phonation. 
In a January 2014 VA treatment record, the Veteran stated that she believed the surgery she had to remove nodules from her vocal cords was ineffective.  She reported that she was still hoarse and that this affected her career working in the mortgage industry.  The Veteran noted that she had repeatedly taken medical leave, and was currently on medical leave, because of her inability to speak for long periods of time, which was a requirement for her job. 

In a subsequent January 2014 VA treatment record, the Veteran reported that she had worked as a teacher for four months teaching five classes per day and coaching after school.  She stated that after two months of teaching, she began to experience significant vocal fatigue at the end of the day.  The Veteran was unable to sustain the vocal demands of the job and reported resigning after one semester.  She indicated that she was unemployed at the time of the examination. 

In a speech pathology progress note, dated in January 2015, the pathologist indicated that the Veteran was demonstrating progress.  The pathologist noted that the Veteran sounded normal most of the time across all settings and situations.  He added that her ability to participate in vocational, avocational, and social activities requiring voice was not affected in low vocal demand activities and rarely affected in high vocal demand activities.  The pathologist noted the Veteran would benefit from additional voice therapy sessions in order to continue to generalize behavior in conversational speech, as she required use of volume variability when teaching and speaking to customers at her work.

In an April 2016 VA treatment record, the Veteran reported that she was working on getting her master's degree and working part-time due to increased difficulty with psychiatric symptoms.  She reported struggling to meet the voice demands of her work and struggled to speak at the end of the day.  She reported establishing routines with family members to limit speaking time with her at home.  The Veteran expressed feelings of depression due to difficulty meeting work demands because of her vocal condition.  The treatment record noted a history of incomplete voice therapy treatments and the Veteran indicated that she stopped attending therapy because she did not believe she was making progress. 

Upon examination, the pathologist conducted non-instrumental voice analysis and noted an overall severity of abnormal mild.  The Veteran's pitch was normal, loudness abnormal mild, strain normal, breathiness normal, and roughness abnormal mild intermittent.  The pathologist noted increase in strain when the Veteran was asked to produce sustained phonation with increased volume and incoordination of breath support when the Veteran was asked to produce connected speech in automatic task.  The pathologist reported that the Veteran continued to present with evidence of muscle tension dysphonia with decreased breath support.  He suggested that the Veteran was an excellent candidate for voice therapy to improve efficiency of voice and improve vocal endurance, but the Veteran declined stating that she felt she had made maximum progress with voice therapy.  It was recommended that the Veteran see a laryngologist. 
 
On VA examination in June 2016, the Veteran reported vocal fatigue at the end of her work shift with throat clearing and dry cough.  She reported painful vocal cords with hoarseness and noted some difficulty with swallowing.  She was using Protonix to control her gastroesophageal reflux disease.  The Veteran indicated that since leaving service, she had worked as a teacher and a coach; occupations that required excessive use of her voice.  The Veteran stated that her employer was working to accommodate her need to talk less by changing her shifts and giving her different assignments. 

On examination, the VA examiner confirmed diagnoses of vocal cord nodules with hoarseness and muscle tension dysphonia.  She noted chronic laryngitis manifested by chronic hoarseness that worsened throughout the day.  She also noted nodules of the cords, which were removed in June 2009.  The examiner indicated that the Veteran did not have a laryngectomy or laryngeal stenosis, including residuals of laryngeal trauma.  The Veteran did not have complete or incomplete organic aphonia.  The examiner noted that the Veteran did not have permanent tracheostomy, any injury to the pharynx, vocal cord paralysis or any other pharyngeal or laryngeal conditions.  The examiner indicated that the Veteran's vocal cord condition did impact her ability to work, as she had stated that her voice condition had significantly impacted her employment because of extensive voice requirements. 
Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the Veteran's statements regarding her symptomatology more nearly approximate symptoms associated with a 30 percent rating.  During the appeal period, the Veteran exhibited symptoms that are reasonably contemplated by a 30 percent rating under Diagnostic Code 6516, such as hoarseness, constant sore throat, occasional coughing, inability to raise her voice or speak strongly, and vocal fatigue.  Further, the Board notes that as the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 6516, that diagnostic code cannot serve as a basis for an increased rating.  Therefore, the Board has considered the applicability of other diagnostic codes for rating this disability, but finds that no higher rating is assignable.  

Diagnostic Code 6515 governs tuberculosis laryngitis, active or inactive.  As there is no evidence the Veteran has ever been diagnosed with tuberculosis, an increased rating under Diagnostic Code 6515 is not warranted. 

Diagnostic Code 6518 governs a total laryngectomy.  As the Veteran has not had a total or partial laryngectomy, an increased rating under Diagnostic Code 6518 is not warranted.

Diagnostic Code 6519 governs aphonia. The Board notes that in her May 2011 VA examination, the Veteran reported an inability to speak above a whisper.  However, this vocal impairment resulted at the end of a day of work and, on examination, the VA examiner indicated that the Veteran did not have a speech impairment.  Further, in the June 2016 VA examination, the examiner explicitly indicated that the Veteran did not have complete or incomplete aphonia.  The Board finds that the evidence of record does not demonstrate a constant inability to speak above a whisper or a constant inability to communicate by speech and therefore, a rating under Diagnostic Code 6519 is not warranted. 

Diagnostic Code 6520 provides ratings for stenosis of the larynx.  The Veteran's September 2009, May 2011 and June 2016 VA examinations indicate the absence of laryngeal stenosis and therefore, a rating under Diagnostic code 6520 is not warranted.
The Board finds that no higher or separate schedular rating is warranted under any of the other diagnostic codes pertaining to the respiratory system.  Further, while the Board recognizes that the Veteran has asserted that, as a result of her vocal cord surgery, she has experienced acid reflux, trouble swallowing foods, and sleeping at night due to nightmares induced by the surgery, the Board notes that the Veteran is separately being compensated for her service-connected gastroesophageal reflux disease (GERD) (which has taken into account her intolerance of solid foods and regurgitation) and posttraumatic stress disorder (PTSD) (which has taken into account the Veteran's sleep disorder due to her surgeries).  The Veteran has also contended that she has suffered hearing loss as a result of the surgery, but the issue of service connection for hearing loss was raised in November 2009 and denied in May 2010.  An April 2010 VA audiology examination showed no indication of a relationship between the Veteran's surgery and her loss of hearing.

For these reasons, the Board finds that the Veteran's vocal cord nodules with hoarseness more nearly approximate symptoms associated with a 30 percent rating under Diagnostic Code 6516 and a higher rating under an alternative diagnostic code is not warranted.

V.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's vocal cord nodules with hoarseness condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's vocal cord nodules with hoarseness has resulted in hoarseness, constant sore throat, occasional coughing, inability to raise her voice or speak strongly, and vocal fatigue.  As noted above, her symptoms of acid reflux, trouble swallowing foods, sleep disorder due to nightmares, and hearing loss have all been attributable to other service-connected conditions or found to be unrelated to service.  Accordingly, the Board finds that all of the Veteran's symptoms are reasonably contemplated by the Rating Schedule and as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for vocal cord nodules with hoarseness, PTSD, total abdominal hysterectomy, left knee patellofemoral pain syndrome, right knee patellofemoral pain syndrome with stress changes, GERD with history of adhesive bowl obstruction, low back strain, postoperative abdominal scar, anemia, costochondritis, hypertension, and postoperative residuals of recurrent pilonidal cyst of the left buttock.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned rating.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").


ORDER

Entitlement to an increased disability rating for vocal cord nodules with hoarseness, currently rated as 30 percent disabling, is denied.


REMAND

The Board notes that since it has determined that a claim for a TDIU is part of the increased rating claim.  The Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, it appears that the Veteran is contending that she cannot work based on her vocal cord nodules with hoarseness disability, and because of her mental health disability.  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required is fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  

2.  Obtain any additional relevant records pertaining to the claim, to include any updated VA treatment records. 

3.  Thereafter, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The claims file must be made available to and reviewed by the examiner. 

The examiner must address, without regard to the Veteran's age or nonservice-connected disabilities, the impact of her service-connected disabilities (vocal cord nodules with hoarseness, posttraumatic stress disorder, total abdominal hysterectomy, left knee patellofemoral pain syndrome, right knee patellofemoral pain syndrome with stress changes, gastroesophageal reflux disease with history of adhesive bowl obstruction, low back strain, postoperative abdominal scar, anemia, costochondritis, hypertension, and postoperative residuals of recurrent pilonidal cyst of the left buttock), on her ability to secure or follow a substantially gainful occupation. 

Specifically, the examiner is asked to identify and address how the symptoms and functional effects of the Veteran's service-connected disabilities impact her ability to work. 

The examiner should consider all previous VA examinations.  A complete rationale for all opinions expressed and conclusions reached must be provided.

4.  Thereafter, adjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, provide the Veteran and her representative a statement of the case after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


